 
 
I 
108th CONGRESS
2d Session
H. R. 5271 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Shimkus (for himself and Mr. Lampson) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to establish and award a decoration, to be known as the Coalition of the Willing Medal, to members of the military services of nations participating with the United States in Operation Enduring Freedom and Operation Iraqi Freedom. 
 
 
1.Coalition of the Willing Medal 
(a)RequirementThe Secretary of Defense shall establish and award a decoration to be known as the Coalition of the Willing Medal. The medal shall be awarded, under procedures and criteria to be prescribed by the Secretary, to members of the military services of nations participating with the United States in Operation Enduring Freedom and Operation Iraqi Freedom, for those members who participated in either of those operations. 
(b)EligibilityThe Secretary shall establish the criteria for award of the Coalition of the Willing Medal to members of the military services of foreign nations to be as similar as practicable as the criteria for award of a United States campaign medal to members of the United States Armed Forces who participate in Operation Enduring Freedom or Operation Iraqi Freedom.  
(c)Applications; Posthumous AwardsThe Secretary shall establish procedures for the submission to the Secretary of applications for the Coalition of the Willing Medal and shall provide for posthumous award of such medal to the personal representative of any person eligible for the medal who is deceased.  
 
